Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 1 of 17 PageID# 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA


  QATAR AIRWAYS GROUP Q.C.S.C.,      )   Civil Action No. 1:21-CV-0584
  a Qatari Corporation,              )
                                     )
              Plaintiff,             )
                                     )
              v.                     )
                                     )   JURY TRIAL DEMANDED
  TEYMUR MEHDIYEV, an individual,    )
                                     )
              Defendant.             )
                                     )


              COMPLAINT FOR TRADEMARK INFRINGEMENT
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 2 of 17 PageID# 2




            Plaintiff Qatar Airways Group Q.C.S.C. (“Plaintiff” or “Qatar Airways”) hereby

  complains of Defendant Teymur Mehdiyev (“Mehdiyev” or “Defendant”) and alleges as

  follows:

                                  NATURE OF THE ACTION

            1.       This is an action for 1) trademark infringement under 15 U.S.C. § 1114; 2)

  false designation of origin under 15 U.S.C. § 1125(a); and 3) Virginia common law

  trademark infringement and unfair competition.

                                          THE PARTIES

            2.       Qatar Airways is the national airline of the nation of Qatar and is the

  predominant provider of air travel to and from Qatar.

            3.       Defendant is a citizen and resident of Baku, Azerbaijan.

                                  JURISDICTION AND VENUE

            4.       Qatar Airways asserts claims that arise under the Lanham Act for

  Trademark Infringement under 15 U.S.C. § 1114 and for Unfair Competition pursuant to

  15 U.S.C. § 1125(a). As such, this Court has subject matter jurisdiction over these

  claims.

            5.       This Court has supplemental subject matter jurisdiction under 28 U.S.C. §

  1367 over Qatar Airways’ claims arising under the statutory and common laws of

  Virginia, as these matters that are so related to the Lanham Act trademark infringement

  and unfair competition claims such that they are part of the same case and controversy.

            6.       This Court may properly exercise personal jurisdiction over Defendant

  since Defendant directly targets business activities toward consumers in Virginia and this

  District       through   at   least   Defendant’s    website,   <https://www.visitqatar.com>




                                                 -1-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 3 of 17 PageID# 3




  (“Defendant’s Website”). Specifically, Defendant is seeking to do business with this

  District’s residents by operating an interactive commercial website through which

  Virginia residents can search for flights and hotels and, ultimately, book travel.

  Defendant is committing tortious acts in Virginia and has wrongfully caused Plaintiff

  substantial injury in the State of Virginia.       This Court also may exercise personal

  jurisdiction over Defendant, an alien, based upon Defendant’s cumulative contacts with

  the United States through his website.

           7.    Venue is proper in this District pursuant to 28 U.S.C. § 1391.

                               FACTUAL BACKGROUND

     A. Qatar Airways and its U.S. Trademark Rights

           8.    Qatar Airways is the national airline of Qatar, headquartered in Doha,

  Qatar.

           9.    Since at least 2007, well before Defendant’s infringing acts alleged herein,

  Qatar Airways has continuously used and promoted its travel services to and from the




  United States using the marks                  ,       , and                (the foregoing

  marks, including all common law rights and U.S. trademark registrations associated

  therewith, are referred to collectively as the “Oryx Marks”). Qatar Airways’ Oryx Marks

  are the subject of substantial and continuous marketing and promotion in the U.S. and

  elsewhere by Qatar Airways in connection with its airline and travel services. Qatar

  Airways has and continues to widely market and promote its Oryx Marks in the business

  and tourism travel industries and to consumers by, for example, displaying the




                                             -2-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 4 of 17 PageID# 4




                      and                      marks      on     every     page      of    its

  <www.qatarairways.com> website, displaying the mark on all airplanes of the Qatar

  Airways fleet, on promotional materials and press releases, other internet websites and

  social media sites, and at a variety of airport service locations around the world. Since at

  least 2007, Qatar Airways has invested significant time and expense on promoting and

  marketing travel and tourism services in the United States under its Oryx Marks.

         10.     Qatar Airways displays, and has displayed, its Oryx Marks on its website

  <www.qatarairways.com>, which it has owned and operated since May 1997. Qatar

  Airways has been using its Oryx Marks on its website since at least 2007 to promote

  travel to and from Qatar to consumers in the United States. Qatar Airways’ website

  receives an average of 7.9 million views per month from U.S. consumers.

         11.     Qatar Airways displays, and has displayed, its Oryx Marks on various

  social media accounts under its control. Qatar Airways owns Twitter accounts including

  “QATAR AIRWAYS” (www.twitter.com/qatarairways). Qatar Airways has operated its

  QATAR AIRWAYS Twitter account, which has 1.6 million followers, since 2008 to

  promote its travel and business brands to consumers in the United States and elsewhere.

  This account uses extensively the Oryx Marks to promote Qatar Airways’ airline and

  travel services.

         12.     Qatar Airways also owns the “QATAR AIRWAYS” Facebook page

  (www.facebook.com/qatarairways), which prominently displays the Oryx Marks. This

  account has 22.6 million followers. Qatar Airways has operated its Facebook account




                                              -3-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 5 of 17 PageID# 5




  since at least 2011 in connection with its airline and travel services in the U.S. and

  elsewhere. The Qatar Airways Facebook page also has over 22.4 million likes.

         13.     Qatar Airways owns and operates a YouTube account with the name

  “Qatar Airways” (www.youtube.com/user/qatarairways), and has done so in the United

  States since at least December 2006. Qatar Airways’ YouTube page has over 257,000

  subscribers and has been viewed over 93.7 million times. Since Qatar Airways began

  operating in the United States, it has published hundreds of videos on its YouTube page,

  and the Oryx Marks are featured on its YouTube page, in the thumbnail video images and

  within the videos themselves, in connection with its travel services.

         14.     Qatar Airways owns and operates an Instagram account with the handle

  “qatarairways” (www.instagram.com/qatarairways) and has done so to promote its travel

  and business services since at least May 2012, including to United States consumers.

  Qatar Airways’ Instagram account has over 16,500 posts and over 3.4 million followers.

         15.     In addition, through its authorized licensees, including but not limited to

  the Qatar National Tourism Council, Qatar Airways has used its Oryx Marks in the U.S.

  since at least 2015 to cross-promote travel and tourism to Qatar.

         16.     Additionally, through its authorized licensee, the Qatar National Tourism

  Council, Qatar Airways displays, and has displayed to U.S. consumers, the Oryx Marks

  on the Qatar National Tourism Council’s social media pages, including at least the

  @VisitQatar Facebook , Instagram, and Twitter pages. The Qatar National Tourism

  Council has over 131,000 Twitter followers, 217,400 Instagram followers, and over 1.15

  million Facebook followers or likes.




                                              -4-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 6 of 17 PageID# 6




         17.     At least as early as 2007, Qatar Airways used its Oryx Marks to promote

  and operate daily flights to and from the United States. Since that time, Qatar Airways

  has added additional flight routes to and from the ten largest metropolitan areas in the

  United States, including, New York, Atlanta, Boston, Los Angeles, Chicago, Dallas/Fort

  Worth, Houston, Miami, Philadelphia, and Washington D.C. Qatar Airways has used its

  Oryx Marks in the United States in connection with its travel services continuously

  during that time. Numerous Qatar Airways press releases appeared in U.S. media outlets

  describing Qatar Airways’ operations in the United States.

         18.     By virtue of Qatar Airways’ continuous and substantial use, the Oryx

  Marks have become strong and distinctive identifiers of Qatar Airways’ travel services to

  United States consumers such that consumers have come to recognize the Oryx Marks

  and associate them exclusively with Qatar Airways and its services. As a result, Qatar

  Airways has built up, at great expense and effort, valuable good will in its Oryx Marks

  and has developed strong common law trademark rights.

         19.     In addition to its common law rights, Qatar Airways owns U.S. Trademark


  Registration No. 4,698,850 for its                  mark, which registered on March 10,

  2015 in connection with the following goods and services: transport services; packaging

  articles for transportation; air transport and storage of goods; travel arrangement; printed

  goods, namely, brochures, and time tables and maps, all relating to air transport.

         20.     Pursuant to the Lanham Act, 15 U.S.C. § 1115, Qatar Airways’ ’850

  Registration has become incontestable by virtue of its continuous use for five consecutive

  years subsequent to the date of registration and is still in use in commerce in the United

  States. Attached as Exhibit 1 is a true and correct copy of the ’850 Registration.



                                              -5-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 7 of 17 PageID# 7




         21.     In addition, Qatar Airways owns U.S. Trademark Registration No.




  4,788,384 for its          mark, which registered on August 11, 2015 in connection with

  the following goods and services: Air transport services; packaging articles for

  transportation; air transport and storage of goods; travel arrangement; brochures,

  timetables, and maps, all relating to air transport. Attached as Exhibit 2 is a true and

  correct copy of the ’384 Registration.

         B.      Defendant’s Infringing Activity

         22.     On information and belief, since about July 2017, Defendant has published

  Defendant’s Website.      On information and belief, beginning from about July 2017,

  Defendant’s Website included the words “Visit Qatar” in its header, next to a logo that is

  confusingly similar to Qatar Airways’ Oryx Marks and is likely to cause consumers to

  mistakenly believe that Defendant’s website is sponsored by, affiliated, or associated

  with Qatar Airways, which is false. Defendant’s website invites the visitor to search for

  flights or hotels. Once a search is carried out, the results link the user to third party travel

  booking websites.

         23.     Without permission or consent from Qatar Airways, Defendant falsely

  purported to offer travel booking services using a trademark that is confusingly similar to,

  and substantially indistinguishable from, the Oryx Marks. An example of Defendant’s

  infringing mark is shown below.




                                                -6-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 8 of 17 PageID# 8




         24.     Defendant   has    used   a     confusingly   similar,   and   substantially

  indistinguishable, mark to direct internet traffic to his website from consumers who are

  seeking Qatar Airways’ services. On information and belief, Defendant obtains financial

  gain from his unauthorized use of a confusingly similar logo in the form of “pay-per-

  click” fees.

         25.     On information and belief, Defendant designed his website to trade on the

  goodwill of Qatar Airways’ Oryx Marks, and deceive consumers as to a connection,

  association, or affiliation between Defendant and Qatar Airways, in order to obtain “pay-

  per-click” fees from consumers who believe that a legitimate connection between

  Defendant and Qatar Airways exists. To reinforce that connection, Defendant links to

  third party travel booking services using Qatar Airways’ Oryx Marks. An example is

  shown below.




                                               -7-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 9 of 17 PageID# 9




         26.     Defendant has purposefully utilized his mark juxtaposed with “VISIT

  QATAR” at the head of his website to create confusion amongst consumers and create an

  impression that Defendant’s Website is legitimate and associated with or endorsed by

  Qatar Airways, which is false. Defendant’s mark includes an Oryx head, facing left, in

  the same manner and color scheme that Qatar Airways had been using its Oryx Marks in

  the travel industry for decades.    Defendant also links to third-party travel booking

  websites that sell flights on Qatar Airways and on other airlines competing with Qatar

  Airways in the leisure and business travel markets.

         27.     By virtue of the acts complained of herein, Defendant has created a

  likelihood of injury to Qatar Airways’ business reputation and goodwill, caused a

  likelihood of consumer confusion, mistake, and deception as to the source, origin, or

  relationship of Qatar Airways’ services and Defendant’s services, and has otherwise

  competed unfairly with Qatar Airways by unlawfully trading on and using the Oryx

  Marks without Qatar Airways’ permission or consent.

                                          COUNT I

                    Trademark Infringement Under 15 U.S.C. § 1114

         28.     Qatar Airways restates and incorporates by reference the allegations set

  forth in Paragraphs 1–27 of this Complaint as though fully set forth herein.

         29.     This is a claim for trademark infringement arising under 15 U.S.C. §

  1114(a).

         30.     As a result of the widespread use and promotion in the United States of the

  marks that are the subject of U.S. Trademark Registration Nos. 4,698,850 and 4,788,384




                                              -8-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 10 of 17 PageID# 10




   (the “Registered Marks”), the Registered Marks are strong, distinctive, and well-known

   to consumers in that consumers associate the Registered Marks with Qatar Airways.

          31.     Qatar Airways’ use of the Registered Marks in the United States became

   distinctive many years before Defendant’s use of his confusingly similar mark and have

   developed strong recognition as identifiers of Qatar Airways and its services.

          32.     Defendant has infringed the Registered Marks and created a likelihood of

   confusion by using in commerce, without Qatar Airways’ permission, a confusingly

   similar mark in connection with the advertisement, offering for sale, rendering, and/or

   sale of Defendant’s purported services, including travel booking related services.

          33.     Defendant’s promotion, advertising, sale, rendering, and/or offering for

   sale of his purported services under the infringing mark is intended to and likely to cause

   consumers to mistakenly believe that Qatar Airways is the source of or connected to

   Defendant’s business under 28 U.S.C. § 1114.

          34.     On information and belief, Defendant engaged in this misconduct with the

   intent to trade upon Qatar Airways’ reputation and goodwill by causing confusion and

   mistake among customers and the public and to deceive the public into believing that

   Defendant’s purported services are associated with, sponsored by, or approved by Qatar

   Airways, when they are not.

          35.     On information and belief, Defendant had actual knowledge of Qatar

   Airways’ ownership and prior use of the Registered Marks and without the consent of

   Qatar Airways, willfully violated 15 U.S.C. § 1114.

          36.     Defendant, by his actions, has damaged Qatar Airways in an amount to be

   determined at trial.




                                               -9-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 11 of 17 PageID# 11




          37.     Defendant, by his actions, has irreparably injured Qatar Airways, and

   Defendant can reasonably be expected to resume his infringing actions unless Defendant

   is preliminarily and permanently enjoined by this Court from further violation of Qatar

   Airways’ rights.

                                          COUNT II

                   False Designation of Origin Under 15 U.S.C. § 1125(a)

          38.     Qatar Airways restates and incorporates by reference the allegations set

   forth in Paragraphs 1–37 of this Complaint as though fully set forth herein.

          39.     This is a claim for trademark infringement and false designation of origin

   arising under 15 U.S.C. § 1125(a).

          40.     As a result of the widespread use and promotion of Qatar Airways’ Oryx

   Marks in the United States, the mark is strong, distinctive, and well-known to consumers,

   in that consumers associate the Oryx Marks with Qatar Airways.

          41.     Qatar Airways’ use of the Oryx Marks in the United States became

   distinctive many years before Defendant’s use of his confusingly similar mark and have

   developed strong recognition as identifiers of Qatar Airways and its services.

          42.     Defendant has infringed Qatar Airways’ Oryx Marks and created a false

   designation of origin, by using in commerce, without Qatar Airways’ permission, a

   confusingly similar mark in connection with the advertisement, offering for sale,

   rendering, and/or sale of Defendant’s purported services, including travel booking related

   services.

          43.     Defendant’s promotion, advertising, sale, rendering, and/or offering for

   sale of his purported services under the infringing mark is intended to and likely to cause




                                              -10-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 12 of 17 PageID# 12




   consumers to mistakenly believe that the services have been authorized or sponsored,

   licensed, approved, or endorsed by Qatar Airways or that Defendant is somehow

   affiliated with Qatar Airways, in violation of 15 U.S.C. § 1125(a).

          44.     On information and belief, Defendant engaged in this misconduct with the

   intent to trade upon Qatar Airways’ reputation and goodwill by causing confusion and

   mistake among customers and the public and to deceive the public into believing that

   Defendant’s services are associated with, sponsored by, or approved by Qatar Airways,

   when they are not.

          45.     On information and belief, Defendant had actual knowledge of Qatar

   Airways’ ownership and prior use of the Oryx Marks and without the consent of Qatar

   Airways, willfully violated 15 U.S.C. § 1125(a).

          46.     Defendant, by his actions, has damaged Qatar Airways in an amount to be

   determined at trial.

          47.     Defendant, by his actions, has irreparably injured Qatar Airways, and

   Defendant can reasonably be expected to resume his infringing actions unless Defendant

   is preliminarily and permanently enjoined by this Court from further violation of Qatar

   Airways’ rights.

                                          COUNT III

                          Trademark Infringement and Unfair Competition

                               in Violation of Virginia Common Law

          48.     Qatar Airways restates and incorporates by reference the allegations set

   forth in Paragraphs 1–47 of this Complaint as though fully set forth herein.

          49.     This is a claim for trademark infringement and unfair competition under

   the common law of the State of Virginia.


                                              -11-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 13 of 17 PageID# 13




          50.     By virtue of the acts complained of herein, Defendant has willfully and

   intentionally caused a likelihood of confusion among the purchasing public in this

   Judicial District and elsewhere, thereby unfairly competing with Qatar Airways in

   violation of the common law of the State of Virginia.

          51.     Defendant’s aforementioned acts have damaged Qatar Airways in an

   amount to be determined at trial.

          52.     Defendant has irreparably injured Qatar Airways, and Defendant can

   reasonably be expected to resume his infringing actions unless Defendant is preliminarily

   and permanently enjoined by this Court from further violation of Qatar Airways’ rights.




                                             -12-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 14 of 17 PageID# 14




                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Qatar Airways prays for judgment against Defendant as

   follows:

          A.      That the Court render a final judgment in favor of Qatar Airways and

   against Defendant on all claims for relief alleged herein;

          B.      That the Court render a final judgment that Defendant has violated the

   provisions of 15 U.S.C. § 1125(a) by willfully infringing Qatar Airways’ Oryx Marks by

   using a false designation of origin, through the marketing sale, promotion, and rendering

   of Defendant’s purported services;

          C.      That the Court render a final judgment that Defendant has willfully

   violated the provisions of 15 U.S.C. § 1114 by infringing Qatar Airways’ trademark

   rights in the Registered Marks;

          D.      That the Court render a final judgment that Defendant has violated

   Virginia common law by unfairly competing with Qatar Airways and infringing upon

   Qatar Airways’ Oryx Marks;

          E.      That Defendant, his agents, servants, employees, attorneys, successors,

   and assigns, and all other persons in active concert or participation with any of them who

   receive actual notice of the injunction by personal service with any of them who receive

   actual notice of an injunction by personal service or otherwise, be forthwith preliminarily

   and permanently enjoined from

                  1.      using any depiction of an oryx in connection with the advertising,

                          promotion, sale, or rendering of any of Defendant’s purported

                          services, using any of the Oryx Marks in connection with any of




                                               -13-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 15 of 17 PageID# 15




                         Defendant’s purported services, and/or using confusingly similar

                         variations of any of the Oryx Marks in any manner that is likely to

                         create an impression that Defendant is associated with or endorsed

                         in any way by Qatar Airways, or that Defendant’s services

                         originate with Qatar Airways;

                  2.     registering any trademarks that are identical or confusingly similar

                         to the Oryx Marks;

                  3.     falsely designating the origin of Defendant’s services;

                  4.     unfairly competing with Qatar Airways in any manner whatsoever;

                  5.     causing a likelihood of confusion or injury to Qatar Airways’

                         business reputation; and

                  6.     registering any domain name that includes Qatar Airways’ name or

                         trademarks.

          F.      That Defendant be directed to file with this Court and serve on Qatar

   Airways within thirty (30) days after the service of the injunction, a report, in writing,

   under oath, setting forth in detail the manner and form in which he has complied with the

   injunction pursuant to 15 U.S.C. § 1116;

          G.      That Defendant be required to account to Qatar Airways for any and all

   profits derived by Defendant and all damages sustained by Qatar Airways by virtue of

   Defendant’s acts complained of herein;

          H.      That Defendant be ordered to pay over to Qatar Airways all damages

   which Qatar Airways has sustained as a consequence of the acts complained of herein,

   subject to proof at trial, together with prejudgment and post-judgment interest;




                                              -14-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 16 of 17 PageID# 16




          I.      That Defendant be additionally ordered to pay over to Qatar Airways a

   reasonable royalty for past use of the Oryx Marks;

          J.      That Defendant be ordered to pay over to Qatar Airways damages to

   institute corrective advertising;

          K.      That this case be deemed exceptional and the amount of the damages be

   trebled and that the amount of profits be increased by as many as the Court deems

   appropriate, pursuant to 15 U.S.C. § 1117;

          L.      That Defendant’s actions be deemed willful;

          M.      That an award of reasonable costs, expenses, and attorneys’ fees be

   awarded to Qatar Airways pursuant to at least 15 U.S.C. § 1117;

          N.      That Qatar Airways be awarded such other and further relief as this Court

   may deem just and proper.




                                                -15-
Case 1:21-cv-00584-AJT-MSN Document 1 Filed 05/07/21 Page 17 of 17 PageID# 17




                                  DEMAND FOR JURY TRIAL

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Qatar Airways

   requests a trial by jury of all issues so triable.




   Date: May 7, 2021                                     /s/ Andrea L. Cheek
                                                         Andrea L. Cheek

                                                         Counsel for Plaintiff
                                                         QATAR AIRWAYS GROUP Q.C.S.C.
   Andrea L. Cheek (SBN 80331)
   KNOBBE, MARTENS, OLSON & BEAR, LLP
   1717 Pennsylvania Ave. N.W., Ste. 900
   Washington D.C. 20006
   andrea.cheek@knobbe.com
   Tel: (202) 640-6400
   Fax: (202) 640-6401

   Lynda J. Zadra-Symes (pro hac vice forthcoming)
   Paul A. Stewart (pro hac vice forthcoming)
   Baraa Kahf (pro hac vice forthcoming)
   Brian M.Z. Reece (pro hac vice forthcoming)
   Ryan Walkenhorst (McBride) (pro hac vice
   forthcoming)
   KNOBBE, MARTENS, OLSON & BEAR, LLP
   2040 Main Street, 14th Floor
   Irvine, CA 92614
   Telephone: 949-760-0404
   Facsimile: 949-760-9502
   lynda.zadrasymes@knobbe.com
   paul.stewart@knobbe.com
   baraa.kahf@knobbe.com
   brian.reece@knobbe.com
   ryan.mcbride@knobbe.com




                                                  -16-
